IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2018 OK 48Case Number: SCBD-6511Decided: 06/11/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 48, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 


IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONCOMPLIANCE WITH MANDATORY CONTINUING LEGAL EDUCATION REQUIREMENTS FOR THE YEAR 2016



ORDER STRIKING NAMES

The Board of Governors of the Oklahoma Bar Association filed an application for an Order Striking Names of attorneys from the Oklahoma Bar Association's membership rolls and from the practice of law in the State of Oklahoma for failure to comply with the Rules for Mandatory Continuing Legal Education, 5 Ohio St. 2001, ch. 1, app. 1-B, for the year 2016.
Pursuant to Rule 6(d) of the Rules for Mandatory Continuing Legal Education, the Oklahoma Bar Association's members named on Exhibit A, attached hereto, were suspended from membership in the Association and the practice of law in the State of Oklahoma by Order of this Court on May 30, 2017, for noncompliance with Rules 3 and 5 of the Rules for Mandatory Continuing Legal Education for the year 2016. Based on its application, this Court finds that the Board of Governors determined at their May 18, 2018, meeting that none of the Oklahoma Bar Association's members named on Exhibit A, attached hereto, have applied for reinstatement within one year of the suspension order. Further, the Board of Governors declared that the members set out on Exhibit A, attached hereto, shall cease to be members of the Oklahoma Bar Association and their names should therefore be stricken from its membership rolls and the Roll of Attorneys on May 30, 2018. This Court finds that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules.
It is therefore ordered that the attorneys named on Exhibit A, attached hereto, are hereby stricken from the Roll of Attorneys on May 30, 2018, for failure to comply with the Rules for mandatory Continuing Legal Education for the year 2016.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 11TH DAY OF JUNE, 2018.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.



 

EXHIBIT A
(MCLE - STRIKE)

Marc S. Albert, OBA No. 32287
14 Brook Lane
Brookville, NY 11545
Daniel Allen Arnett, OBA No. 30359
421 Nantucket Blvd.
Norman, OK 73071
Joseph Bradley Ayo, OBA No. 31458
1841 Portsmouth St.
Houston, TX 77098
Jacqueline Cronkhite Dodd, OBA No. 30851
17 N. 6th St.
PO Box 1526
Fort Smith, AR 72902-1526
Kristin Foster, OBA No. 30078
1080 Bergen Street, No. 188
Brooklyn, NY 11216
Sara Ruth Garrett, OBA No. 31907
129 E. 46th St., Apt. 5
Kansas City, MO 64112
Ryan Patrick Goodwin, OBA No. 32403
1814 E. 72nd St., Apt. 1615
Tulsa, OK 74136
Martha Lynne Hyde, OBA No. 31102
7854 South 69 East Ave.
Tulsa, OK 74133
Ryan Andrew Kuzmic, OBA No. 32249
1722 S. Carson Ave., Apt. 2207
Tulsa, OK 74119
Scott Ford McKinney, OBA No. 16692
12216 Banyan Lane
Oklahoma City, OK 73162
Jay Patrick Moisant, OBA No. 19682
14453 S.E. 29th Street, Suite B
Choctaw, OK 73020
Bridget Elizabeth Rains, OBA No. 31691
101 Darwin Rd.
Edmond, OK 73034
Nicholas J. Stockdale, OBA No. 31429
2433 N.W. 54th St.
Oklahoma City, OK 73112

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA